DETAILED ACTION

Status of Claims
Claims 1, 3 – 10, & 12 – 20 were previously pending and subject to a non-final office action mailed 04/26/2021. Claims 1, 10, & 20 were amended in a reply filed 07/15/2021. Claims 1, 3 – 10, & 12 – 20 have been examined and are subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 09/03/2021 was filed before the mailing date of the final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
The currently amended claims have overcome the previous rejection under 35 USC 101.

Applicant’s arguments with respect to the newly-amended limitations pertaining to communication protocol conversion have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. (US 20070174144 A1), in view of Klein (US 20130151381 A1), in view of Koneri et al. (US 20190259043 A1), in view of Kim et al. (US 20190253368 A1).

As per claim 1, Borders discloses an electronic system for multi-computer logistics coordination, comprising: at least one processor; and at least one non-transitory storage medium comprising instructions that, when executed by the at least one processor (see Fig. 1, [0060] – [0061], [0081], & [0093], noting server computing 

	• receiving, from a first user device, a request for an order, the request including product information and location information (See at least [0160], noting that “a customer selects a particular item for purchase” which includes a specified “location” for the customer. Also see [0089], noting receiving “the customer delivery address data.” Also see [0224], noting receiving “a customer order” which specifies “each item of the order.” Also see [0141], noting a customer placing an order via “via the Webstore of the Front Office system 130,” which, as per at least [0079], is via a browser using “using any client machine.”);

	• searching a database using the location information to determine available times for delivering a product associated with the product information, the database comprising location data, product data, and time data (See at least [0193], [0195], & [0200], noting querying the Webstore database to verify capacity and that the customer address “address is an address which has a corresponding record in the Transportation Subsystem database. As per [0086], delivery windows are determined and organized and stored on a “per-zone basis,” which are used, as per [0087], to “generate a list of available delivery windows” based on stored “capacity data” including truck routes for each stored zone. As per [0193], location data for each mapped “customer address data” is stored in the “Webstore database,” and as per [0195], each mapped address “has a corresponding record in the Transportation Subsystem database.” As per [0088] – esp. [0089], available delivery windows for each day are created and stored in a database as “information about availability of delivery windows on a per-zone, per-subzone, and per-customer basis”; thus, time and location data is stored pertaining to future available delivery windows. Also see [0019], [0063], [0071], & [0075], noting that product data for each SKU stored in database, and includes, as per [0159], includes, for each item, “a time attribute” and “whether an item exists as an “on the shelf” item” i.e. time data and product data are stored for each item. 

Regarding the following limitation, Borders discloses, in at least [0115], [0118], & [0224], that a customer order is fulfilled from a warehouse, which suggests, but does not explicitly disclose, however Klein teaches wherein searching the database comprises:

	• determining, based on the product information and the location information, a first delivery time of delivering the product from a first {retailer}, determining, based on the product information and the location information, a second delivery time of delivering the product from a second {retailer}, comparing the first delivery time and the second delivery time, based on the comparison of the first delivery time and the second delivery time, determining that the product will be delivered from the first {retailer} (See at least [0050], noting that an appropriate retailer, amongst multiple retailers, is selected to ship a customer order after determining that the retailer has the “shortest shipping time to deliver the product” compared with the other retailers.).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the warehouse of Borders for the retailer of Klein. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  Furthermore, combining the teachings of Klein in the invention of Borders would predictably and advantageously “determine the optimal means of satisfying the order” for a customer who “desires delivery of the product within a certain window,” as evidenced by Klein ([0033]). 

To the extent to which Borders does not appear to explicitly disclose the following limitation, Koneri does:

forecasting a level of network-wide demand for the product based on network-wide past demand of the product and a quantity of the product stored in a plurality of warehouses (See [0079], noting forecasting a demand “for each item at each location for a given timeframe” by determining “the probability of selling or fulfilling a particular quantity of an item, at each location, each day of the week,” and that the “forecasted probability of demand also accounts for …historical lost sales due to stock-outs” (i.e., previous periods of high demand for each item resulting in out-of-stock items.). Also see [0109] - [0111], noting forecasting “the probabilities of many different possible rates of sale occurring,” which is based on “how an item sells (fast, slow, sells in multiples, short life, long life, etc.) and its historical sales variability” i.e., past demand.)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have forecasted product demand based on past demand and stored product as in Koneri in the method of Borders / Klein with the motivation to “position items in locations where they are mostly likely to be needed in order to reduce shipping time and storage time,” as taught by Koneri, in [0023], over that of Borders / Klein.

Regarding the following limitation, 

	• receiving, by a second user device, the forecasted level of network-wide demand for the product in a first communication protocol; converting, by the second user device, the forecasted level of network-wide demand for the product to a second communication protocol to be transmitted to a third user device,

Borders, in [0040] – [0041] & [0043], discloses that the order fulfilment system comprises “a plurality of separate networks” and “a plurality of systems, subsystems and/or components.” As per [0081], “the Webstore is implemented using a plurality of web servers.” To the extent to which Borders does not appear to disclose receiving the forecasted level of network-wide demand from a second computing element at a third computing element, Koneri, in [0109] – [0110], teaches receiving the forecasted level of 

To the extent to which Borders in view of Koneri does not appear to disclose receiving, by a second user device, the forecasted level of network-wide demand for the product in a first communication protocol; converting, by the second user device, the forecasted level of network-wide demand for the product to a second communication protocol to be transmitted to a third user device, Kim, in [0140], teaches that “an electronic device” (i.e., a second user device) receives a message for “a second external electronic device” (i.e., a third user device, which, as per [0053], is a server). The electronic device (i.e., second user device) converts the message “based on a protocol of a second network (e.g., the data network 299) and to transmit the converted message to the second external electronic device 201 {i.e., a third user device} through the second network 299.” In other words, Kim teaches wherein a device receives data from a device and converts the data to a second communication protocol to be transmitted to another device.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the communication protocol conversion as in Kim in the method of Borders / Klein / Koneri with the motivation to provide a single platform for communications across multiple networks as taught by Kim, in [0006], over that of Borders / Klein / Koneri.

Regarding the following limitation, 

	• determining, by the third user device, based on a comparison of the location data, the received location information, and the forecasted level of network-wide demand for the product in the second communication protocol, available times for delivering the product,



Borders further discloses:

 	• modifying a user interface element on the user device to generate a visual display of guaranteed available times for delivery of the product, based on the determined available times (See [0088], discloses wherein after available delivery times are determined, “the Webstore may then display the reserved and available delivery windows to the customer.” Also see [0089], noting that “When a customer requests to view available delivery windows, the delivery business object uses the customer delivery address data and the current set of van routes and stops for that zone to estimate and present to the customer available delivery window time slots.” Also see [0193], noting “generating an estimated list of available and unavailable delivery window slots, which is displayed to the customer at (14). At (16) the customer selects an available delivery window time slot.” The presentation of determined available 

	• receiving, from the user device, a selection of an available time (See at least [0090], noting that “a customer selects a delivery window.”); and

	• based on the selected available time, sending an indication to the user device that the order is processed and assigning the determined available time to the order (See at least [0197], noting that when the delivery window is assigned to the order by the Route Planner, “a delivery window confirmation is issued (20) from the Route Planner to the Transportation Subsystem,” and then the delivery window confirmation “is then forwarded (22) to the customer.”).

As per claim 10, see the above relevant rejection of claim 1. In addition, Borders additionally discloses a method (See at least [0021] & Claim 1, noting a method) for generating a calendar of guaranteed delivery times for user selection ((See [0089], noting that “the available delivery window information is presented to the customer using a delivery window grid,” which Examiner interprets as a calendar which, as per at least [0086] & [0088], is for scheduling “delivery window time schedules for each day.”).

As per Claim 20, see the above relevant rejection of claim 1. Borders additionally discloses wherein:

	• the visual display comprising a calendar highlighting guaranteed available times for delivery of the product (See [0089], noting that “the available delivery window information is presented to the customer using a delivery window grid,” which Examiner interprets as a calendar which, as per at least [0086] & [0088], is for scheduling “delivery window time schedules for each day.”)

Claims 3, 8, 12, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Borders / Klein / Koneri / Kim, in view of Klechner et al. (US 20180039936 A1).

As per claims 3 & 12, Borders / Klein / Koneri discloses all of the limitations of claims 1 & 10. 

Regarding the following limitation, Borders does not explicitly disclose, however Klechner does:

	• sending the indication is performed after confirmation from a fulfilling vendor (See [0037], merchant confirms the order, then as per [0038], “the referral service provider may then notify the customer that the order is confirmed.” Also see [0053] & [0076], noting “notifying the customer may be performed in response to receiving the confirmation from the merchant.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Klechner in the invention of Borders / Klein / Koneri / Kim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Klechner in the invention of Borders / Klein / Koneri / Kim would predictably and advantageously “enable efficient management of customer ordering, sales processing and/or delivery facilitation,” as evidenced by Klechner ([0021]). 

As per claims 8 & 18, Borders / Klein / Koneri / Kim discloses all of the limitations of claims 1 & 10. 

Regarding the following limitation, Borders does not explicitly disclose, however Klechner does:

	• sending the indication is performed after confirmation from a fulfilling vendor (See [0037], merchant confirms the order, then as per [0038], “the referral service provider may then notify the customer that the order is confirmed.” Also see [0053] & [0076], noting “notifying the customer may be performed in response to receiving the confirmation from the merchant.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Klechner in the invention of Borders / Klein / Koneri / Kim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Klechner in the invention of Borders / Klein / Koneri / Kim would predictably and advantageously “enable efficient management of customer ordering, sales processing and/or delivery facilitation,” as evidenced by Klechner ([0021]). 

Claims 4 – 6 & 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Borders / Klein / Koneri / Kim, in view of De Langis (US 20160358235 A1).

As per claims 4 & 13, Borders / Klein / Koneri / Kim discloses all of the limitations of claims 1 and 10.

Regarding the following limitation, Borders discloses wherein a database stores information including vendor attributes as stated above, but does not explicitly disclose, however De Langis does:

	• the database further comprises postal code information (See [0157], noting that vendors “are stored or referred by its specific location (e.g., a zip code, a city, a county, a state, a region, etc.)” in a database.).



As per claims 5 & 14, Borders / Klein / Koneri / Kim discloses all of the limitations of claims 4 & 13.

Regarding the following limitation, 

	• receive updated location data, product data, and time data associated with a first zip code; and update the database to include the received update associated with the first zip code,

Borders discloses wherein a database stores location data, product data, and time data (As per [0086], delivery windows are determined and organized and stored on a “per-zone basis,” which are used, as per [0087], to “generate a list of available delivery windows” based on stored “capacity data” including truck routes for each stored zone. As per [0193], location data for each mapped “customer address data” is stored in the “Webstore database,” and as per [0195], each mapped address “has a corresponding record in the Transportation Subsystem database.” As per [0088] – esp. [0089], available delivery windows for each day are created and stored in a database as “information about availability of delivery windows on a per-zone, per-subzone, and per-customer basis”; thus, time and location data is stored pertaining to future available delivery windows. Also see [0019], [0063], [0071], & [0075], noting that product data for each SKU stored in database, and includes, as per [0159], includes, for each item, “a 

 To the extent to which Borders does not explicitly disclose receive updated data associated with a first zip code; and update the database to include the received update associated with the first zip code, De Langis teaches this in at least [0157], noting receiving updated zip-code specific information pertaining to vendors and their inventory during off-periods, and that the received updated data “are stored or referred by its specific location (e.g., a zip code, a city, a county, a state, a region, etc.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of De Langis in the invention of Borders / Klein / Koneri / Kim / De Langis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of De Langis in the invention of Borders / Klein / Koneri / Kim / De Langis would predictably and advantageously avoid exceeding “the stock that is currently available from the inventory of a particular seller,” as evidenced by De Langis ([0104]). 

As per claims 6 & 15, Borders / Klein / Koneri / Kim / De Langis discloses all of the limitations of claims 5 & 14. Borders further discloses wherein the database is configured to:

	• determine that an inventory value associated with a second zip code is constrained (See at least Fig. 12 & [0195], noting that “order deliveries may only be scheduled for addresses which fall within pre-determined “deliverable” zones. FIG. 12 illustrates the relationship between customer addresses which fall within “mapped” area 

Regarding the following limitation, 

	• receive updated location data, product data, and time data associated with the second zip code; and update the database to include the received update associated with the second zip code,

Borders discloses wherein a database stores location data, product data, and time data (As per [0086], delivery windows are determined and organized and stored on a “per-zone basis,” which are used, as per [0087], to “generate a list of available delivery windows” based on stored “capacity data” including truck routes for each stored zone. As per [0193], location data for each mapped “customer address data” is stored in the “Webstore database,” and as per [0195], each mapped address “has a corresponding record in the Transportation Subsystem database.” As per [0088] – esp. [0089], available delivery windows for each day are created and stored in a database as “information about availability of delivery windows on a per-zone, per-subzone, and per-customer basis”; thus, time and location data is stored pertaining to future available delivery windows. Also see [0019], [0063], [0071], & [0075], noting that product data for each SKU stored in database, and includes, as per [0159], includes, for each item, “a time attribute” and “whether an item exists as an “on the shelf” item” i.e. time data and product data are stored for each item.) Borders additionally discloses updating the database as per at least [0109] – [0110], [0112] – [0113], [0122], [0131], noting that “the new/updated SKU data is stored in the OFS database”; also [0137] – [0140], [0144], and [0161], noting updating available resource capacity.



It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of De Langis in the invention of Borders / Klein / Koneri / Kim / De Langis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of De Langis in the invention of Borders / Klein / Koneri / Kim / De Langis would predictably and advantageously avoid exceeding “the stock that is currently available from the inventory of a particular seller,” as evidenced by De Langis ([0104]). 

As per claim 16, Borders / Klein / Koneri / Kim / De Langis discloses all of the limitations of claims 15. Regarding the limitation: 

• wherein determining that the inventory value associated with the zip code is constrained comprises determining that the zip code is outside the radius of a metropolitan area, 

Borders, in [0195] & Fig. 12, discloses determining that areas (1204) and (1202) of Fig. 12 have constrained inventory values that are outside of “deliverable” area (1206).

To the extent to which Borders does not explicitly discloses wherein the areas have associated zip codes and determining that the zip code is outside the radius of a metropolitan area, De Langis, in at least [0093], [0157], [0164], [0170], & [0172] teach that areas have associated zip codes, and in Fig. 8 & [0172], a highlighted area on a 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of De Langis in the invention of Borders / Klein / Koneri / Kim / De Langis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of De Langis in the invention of Borders / Klein / Koneri / Kim / De Langis would predictably and advantageously avoid exceeding “the stock that is currently available from the inventory of a particular seller,” as evidenced by De Langis ([0104]). 

Claims 7 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Borders / Klein / Koneri / Kim, in view of Ganesh et al. (US 20140258164 A1).

As per claims 7 & 17, Borders / Klein / Koneri / Kim discloses all of the limitations of claims 1 & 10. 

Regarding the following limitation, Borders does not explicitly disclose, however Ganesh does:

	• the request for an order does not comprise a desired time for the order (See at least [0044], noting that a user could select “next day air shipping” or an option for “standard shipping” in which a desired time for the order is not specified “e.g., 3-5 business day shipping.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Ganesh in the invention of Borders / Klein / Koneri / Kim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it . 

Claims 9 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Borders / Klein / Koneri / Kim, in view of Belyi et al. (US 8620707 B1), in view of Halbrook et al. (US 20160275428 A1).

As per claims 9 & 19, Borders / Klein / Koneri / Kim discloses all of the limitations of claims 1 & 10. Borders further discloses wherein the product is a first product and the request for an order comprises a second product (See at least Fig. 14, step 1402, and [0224], noting that a customer order specifies multiple “items relating to the customer order” i.e., a first product and a second product.). Regarding the following limitation, Borders does not explicitly disclose, however Belyi does:

	• determining, based on the product information and the location information, a first cost of delivering the second product from the first warehouse; determining, based on the product information and the location information, a second cost of delivering the second product from the second warehouse; comparing the first cost and the second cost; determining that the second product will be delivered from the first warehouse (See Fig. 4, Step 420 & C. 11, L. 33 – 42, noting that “a cost savings associated with having fulfilled the identified order from the fulfillment center instead of another, more distant fulfillment center” is calculated and compared. “Then, at block 430, the method may select items to be stored in the fulfillment center during at least a portion of the Subsequent time period based, at least in part, upon the determined… cost savings.” Thus, “the fulfillment center” (first warehouse) is determined as the one to store and thus fulfill an order based on a cost comparison and determined savings as opposed to the “more distant fulfillment center” (the second warehouse).).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Belyi in the invention of Borders / Klein / Koneri / Kim, since the claimed invention is merely a combination of old elements, and 

Regarding the following limitation, Borders discloses updating the inventory database as per at least [0109] – [0110], [0112] – [0113], [0122], [0131], noting that “the new/updated SKU data is stored in the OFS database” which suggests, but does not explicitly disclose, however Halbrook does:

	• based on the comparison of the first cost and the second cost: modifying the database such that an inventory of the first warehouse is increased by one unit of the second product; modifying the database such that an inventory of the second warehouse is decreased by one unit of the second product (See at least [0013] & [0017], noting that a “spoke store” is replenished using inventory from a “hub store” for fulfilling orders to customers. As per [0024] – [0025] & [0036], a “a merchandise transfer request” is implemented in which “the MTR process can decrement the inventory in an inventory database associated with the hub store, and can increment the inventory in an inventory database associated with the spoke store.” Thus, the spoke store, which fulfilled an order, had an inventory unit increase, while the hub store had an inventory decrement associated with the sold inventory unit.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the first warehouse and the second warehouse of Belyi for the spoke store and the hub store of Halbrook. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  Furthermore, combining the teachings of Halbrook in the invention of Borders / Klein / Koneri / Kim / Belyi would predictably and advantageously “ensures inventory updates . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/BRYAN J KIRK/Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628